DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
a. 	US 20140139807 A1 – hereafter Uchlyama et al,  [[ see at least, para,  18, 43, 46, 48, 49]]

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Status of Claims
4.	This Office Action is in response to the application filed on August 24th 2020. Claims 1-20 are pending examination.

Information Disclosure Statement
5.	No submitted for consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neal et al (hereafter Neal) US 20190183337 A1.
Regarding Claim 1, Neal disclosed, an imaging system (Neal: para 25, optical imaging system 1166) comprising: 
an imaging lens (para 25, a pair of lenses 1163); 
an optical sensor (para 79, detector arrays 141 comprises CCD and CMOS e.g. optical sensor) defining an optical axis (para 81, figure 7, detector 141 is optically parallel to the optical axis at an infinite distance from the images of the source, para 85, optical axis 102 disposed on or near the aperture 178, configured to optical path 170 to detector 141 (e.g. CCD and/or CMOS)); 
a light source (para 23, light source 1152, para 43, figure 1, a light source); an optical beam splitter (para 22, figure 1, a beam splitter 1167); and 
a diffusing lens configured to perform at least one of diffusion (para 76, diffusers provided providing lighting, note a diffusing lens e.g. a diffuser is also called a 
wherein the optical beam splitter is configured to direct light from the diffusing lens along the optical axis of the optical sensor (para 86, 91, 96).
Regarding Claim 14, Neal disclosed, an imaging system comprising: a plurality of imaging units (para 79, CCD and CMOS), each imaging unit including: 
a digital camera defining an optical axis (para 66, camera 40, para 70, a camera 40, the fixation target subsystem 180 of the figures 5A and 5B and the shared optics, e.g. the camera 40 is fixed (e.g. defining) with an optical axis and the camera in parallel configuration); 
a light source configured to generate light traveling transverse relative to the optical axis of the digital camera (para 29, 31, 111, figure 7); 
an optical beam splitter configured to couple light from the light source and direct a coaxial beam of light along the optical axis of the digital camera (para 22, 32, 33, 93); 

a controller configured to actuate the digital camera and the light source of the units in a substantially simultaneous manner (para 22, 38); 
wherein the imaging units are disposed about a test region with the optical axes of the digital cameras extending through the test region (para 80).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Neal et al (hereafter Neal) in view of Raffel et al (hereafter Raffel) Background-oriented schlieren (BOS) technique, 2015.
Regarding Claim 18, Neal disclosed, a method of generating images, the method comprising: 
providing a plurality of imaging units, each imaging unit including a digital camera defining an optical axis, a light source, and an optical beam splitter (para 22, 89); 
using the optical beam splitter to cause light from each light source to be coupled onto the optical axis of each digital camera in the form of a coaxial beam (para 67,71, note a coaxial beam is a common axis between the optical beam splitter and the light source, see figure 1, figure 5A, 5B); positioning the imaging units about a test space (para 80, 135); causing the coaxial beams of the imaging units to pass through a substance in the test space (para 67,71, note a coaxial beam is a common axis between the optical beam splitter and the light source, see figure 1, figure 5A, 5B); 
causing the coaxial beams to reflect back to the digital cameras from background patterns (para 67,71, 112, note a coaxial beam is a common axis between the optical beam splitter and the light source, see figure 1, figure 5A, 5B); and 
.
Allowable Subject Matter
8.	Claims 2-13, 15-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        September 7, 2021